Citation Nr: 0730617	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for headache disorder.

3.  Entitlement to service connection for joint pain. 

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
generalized anxiety.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1972. 

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that rating decision, the RO 
denied entitlement to service connection for PTSD, a headache 
disorder, and joint pain.  In that same rating decision the 
RO determined that the veteran failed to submit new and 
material evidence sufficient to reopen his previously denied 
claim for service connection for generalized anxiety. 

The issues of entitlement to service connection for PTSD and 
generalized anxiety disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a joint pain disability that 
was caused or aggravated by any incident of military service.

2.  The veteran does not currently have a chronic disability 
characterized by headaches.

3.  In November 1972, the RO denied entitlement to service 
connection for anxiety neurosis, and that decision became 
final after the veteran was notified of the decision, but did 
not appeal. 


4.  Medical opinions submitted since the November 1972 RO 
decision bear directly and substantially on the specific 
matter under consideration, relate to an unestablished fact 
necessary to substantiate the claim, and are of such 
significance that the claim must be reopened.  


CONCLUSIONS OF LAW

1.  A disability characterized by joint pain was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  A disability characterized by headaches was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  The November 1972 decision in which the RO denied service 
connection for anxiety neurosis is final.  38 U.S.C.A. § 4005 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

4.  The evidence associated with the claims file subsequent 
to the November 1972 RO decision is new and material and the 
claim for service connection for generalized anxiety is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, service personnel records, VA and private 
medical records, lay statements, and a June 2002 VA 
compensation and pension examination report.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Service Connection

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 
(2007).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Joint pain

The veteran's June 1969 personal report of medical history is 
silent for complaints of joint pain.  The veteran's service 
medical records are devoid of evidence that the veteran 
complained of, or sought treatment for, joint pain during 
active service.  No conditions affecting the musculoskeletal 
system were noted at separation from service in February 
1972.

A VA examination performed in August 1972 revealed a normal 
musculoskeletal system.  In March 2000, the veteran reported 
a 10-year history of intermittent back pain.  His VA 
physician diagnosed chronic iliolumbar myositis and herniated 
nucleus pulposus.  An April 2001 x-ray of the veteran's spine 
revealed no abnormalities.  VA treatment records dated in 
October 2001 list degenerative disc disease and 
intervertebral disc syndrome as "active problems."  In 
addition, October 2001 VA treatment records indicate the 
veteran was undergoing physical therapy to enable him to walk 
and control his degenerative disc disease.  

The veteran underwent a VA general medical examination in 
June 2002.  On examination, his posture was erect and his 
gait normal.  Bilateral straight leg raising was measured to 
30 degrees.  Lasegue's (straight leg raising) test was 
negative.  Forward flexion of the lumbar spine was measured 
to 70 degrees.  No musculoskeletal disabilities were 
diagnosed.  A VA problem list dated in February 2003 notes 
intervertebral disc disease as one of the diagnoses.  

Assuming that the medical evidence establishes the existence 
of a current joint pain disability, the veteran's claim for 
service connection fails because the evidence establishes 
that the current disorder is unrelated to the veteran's 
service.  The service medical records establish that no joint 
pain was manifested in service, and there is no medical 
evidence of an injury or illness affecting the 
musculoskeletal system in service.  The veteran has not 
provided lay evidence that an injury occurred in service.  
The report of VA examination conducted in August 1972, a few 
months after the veteran's service discharge, establishes 
that the veteran did not report joint or back pain or 
musculoskeletal injury, and no joint pain or back pain was 
identified on objective examination.  Thus, the evidence 
establishes that the veteran did not manifest a joint 
disorder or back pain in service or by August 1972.  

Further, the evidence of record indicates the veteran did not 
seek VA treatment for back pain until March 2000, 
approximately 28 years after his separation from service.  At 
that time, he reported that he had had back pain for 10 
years.  This evidence establishes that the veteran did not 
manifest a chronic joint disorder within one year after his 
service separation, or chronically and continuously 
thereafter.  38 U.S.C.A. § 1101.  Thus, service connection 
may not be presumed.  

The veteran's post-service medical records provide highly 
probative evidence against the claim.  The long period of 
time in which the veteran failed to seek treatment for a 
joint pain disorder or lumbar spine disorder weighs strongly 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

A medical statement submitted by Dr. M.M. Literas states that 
Dr. Literas treated the veteran since 1973, and indicates 
joint pain as one of the disorders treated.  However, Dr. 
Literas did not indicate the onset of the joint pain for 
which he treated the veteran.  Thus, the statement from Dr. 
Literas does not support a finding that the veteran developed 
joint pain in 1973, proximate to his service.  Dr. Literas 
did not provide an opinion as to the etiology of joint pain.  
Without such an opinion, the statement is too vague to 
support the veteran's claim for service connection for joint 
pain.  

The Board finds that the duty to assist does not require that 
Social Security Administration (SSA) records related to the 
veteran's September 2001 award of SSA benefits be obtained, 
as to the claim for service connection for joint pain, since 
the clinical records already associated with the claims files 
establish, through the veteran's own statement, that the 
veteran had no complaints of joint pain prior to 1990.  These 
records are of such great weight and probative value that, 
even if the SSA records included a reference to an earlier 
onset of joint pain or a history of trauma in service, that 
evidence would be contradicted by and less persuasive than 
the evidence currently associated with the claims file.  

No criterion for service connection for joint pain has been 
met.  The preponderance of the evidence is against the claim.  
As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

Headaches

The veteran's June 1969 personal report of medical history is 
silent for complaints of headaches.  The veteran's enlistment 
examination is within normal limits.  The veteran did not 
complain of or seek treatment for headaches during active 
service.  No conditions affecting the head or neurologic 
system were noted at separation from service in February 
1972.  

The veteran did not complain of headaches and no 
abnormalities were noted on a VA examination performed in 
August 1972.  Private and VA medical records reflect no 
complaints of or treatment for headaches, other than a 
statement by Dr. Literas that the veteran had sought 
treatment "for many disorders such as frequent headaches, 
joint pain, and lack of sleep."  However, Dr. Literas did 
not assign a diagnosis of a headache disorder, nor did he 
provide information as to the onset of headaches or whether 
the veteran currently had headaches. 

The veteran underwent a VA general medical examination in 
June 2002.  The veteran did not complain of headaches and no 
disability characterized by headaches was diagnosed.  A 
provider who treated the veteran in October 2002 noted that 
the veteran described a recent increase in headaches before 
going to bed, but did not assign a diagnosis of a headache 
disorder.  Clinical records dated from November 2002 through 
February 2003 are devoid of any notation that the veteran 
complained of headaches.  No diagnosis of a headache disorder 
is included in the veteran's April 2003 problem list, which 
notes that the veteran has 11 problems.  A list of scheduled 
clinic appointments through August 2004 includes no 
appointment for neurological specialty care.  

In the present case, there is no medical evidence reflecting 
a current diagnosis of a headache disorder or a disorder 
characterized by headaches.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 
supra.  As the denial of service connection is based on lack 
of current disability, the Board finds that SSA records 
related to a September 2001 award of benefits to the veteran 
would not be relevant.  Where the issue is whether there is 
current disability, and the VA and private clinical records 
associated with the claims file are more recent than the SSA 
decision, the records received by SSA prior to that decision 
would be less probative than the current evidence.  Thus, SSA 
records, even if obtained, would be of less eight and 
persuasive value than the more current clinical records 
associated with the claims file, and could not alter the 
outcome of the claim.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Thus, the veteran's claims for service 
connection for joint pain and headaches must be denied. 

Claim to Reopen

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

The veteran submitted the request to reopen the claim for 
service connection for generalized anxiety in June 2001.  For 
claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that his current generalized anxiety 
disorder was incurred in service.  Service connection for 
anxiety neurosis was previously denied in a rating decision 
dated November 1972.  The relevant evidence considered in 
conjunction with the November 1972 denial includes an August 
1972 VA psychiatric examination.  The veteran's service 
medical records were not available at the time of the 
November 1972 rating decision.  The veteran was notified of 
the decision; however, he did not submit a notice of 
disagreement or perfect an appeal.  

In June 2003 the RO determined the veteran had not submitted 
new and material evidence sufficient to reopen his previously 
denied claim for service connection for generalized anxiety.  
However, since that time, the veteran has submitted a medical 
statement from Dr. M. Literas, who stated that "on several 
occasions [the veteran] was recommended to visit a 
psychiatrist since we always thought that his condition is 
related to his military service."  The Board interprets this 
statement as an opinion that the veteran has an acquired 
psychiatric disorder due to his service.  Such an opinion is 
not cumulative nor redundant of evidence already of record, 
and is relevant, that is, material to the claim.  

The veteran also submitted a statement from H.J. Marrero, 
Ph.d., who opined, "I am convinced that his entire emotional 
disturbance . . . and inability on concentration are related 
to his military service."  The Board interprets this 
statement as an opinion that the veteran has an acquired 
psychiatric disorder due to his service.  Such an opinion is 
not cumulative or redundant of evidence already of record, 
and is relevant, that is, material to the claim.  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Since a stated reason for the denial of service connection 
for anxiety in 1972 was that it was not related to the 
veteran's service, this new evidence is material to establish 
an element that was a basis for the previous final 
disallowance.  As such, this evidence is new and material, 
and the claim is reopened.  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection and to reopen his 
previously denied claim in correspondence dated April 2003 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  As to the two 
service connection claims denied in this decision, any 
question as to notice of the appropriate effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and his service 
administrative records.  The veteran was provided a VA 
general medical examination in June 2002.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007).  As noted above, the Board concludes 
that the duty to assist does not require that SSA records 
underlying a September 2001 SSA decision be obtained.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran to substantiate his claims.  The duties to assist and 
notify the veteran have been met, as to the two claims denied 
in this decision, and the veteran is not prejudiced by 
completion of appellate review at this time.  As to the 
request to reopen granted in this decision, it would be 
adverse to the veteran's interest to require further 
development or notice rather than granting the request to 
reopen.  No further discussion of the VCAA is required as to 
this claim.  


ORDER

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for joint pain is denied. 

New and material evidence having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for generalized anxiety is 
granted; the claim is granted to this extent only.


REMAND

The record establishes that the veteran was awarded Social 
Security Administration (SSA) benefits in 2001.  The clinical 
records underlying that award have not been requested from 
SSA.  An attempt to obtain those records should be 
undertaken.

Service personnel records confirm that the veteran had active 
service in Vietnam from December 1969 to February 1972.  
However, the veteran did not return the PTSD questionnaire RO 
sent in April 2003, and the RO determined that the veteran 
had not provided sufficient detail about his stressors to 
allow verification.  The veteran has not, for example, 
provided the last name of the friend, "Chico," whose death 
he has reported as a stressor.  However, the veteran's 
service personnel records have been associated with the 
claims file.  The veteran has alleged that the base he was 
assigned to came under frequent enemy attack.  Even if the 
veteran does not return any other information, the RO should 
attempt to obtain unit records or history or higher command 
history which would provide information about enemy activity 
at the base(s) on which the veteran was stationed.  If any 
stressor is verified, then the veteran should be afforded 
another examination.


As noted above, the veteran has submitted private medical 
statements which relate the veteran's current psychiatric 
disorder, including a generalized anxiety disorder, to his 
service.  The veteran should be provided VA psychiatric 
examination.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should afford the veteran 
another opportunity to provide sufficient 
information about alleged stressors to 
allow verification of the stressors, or 
to submit or identify any other evidence 
he believes may be relevant.  In 
particular, the veteran should be 
encouraged to identify by last name the 
friend who was killed and to provide 
information as to the bases he was 
stationed at, with the approximate time 
frame for each location.  

2.  The RO should provide any specific 
stressor information obtained from the 
veteran and the veteran's service 
personnel records to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly, the U.S. Armed 
Services Center for Unit Records Research 
or CURR), and should request JSRRC to 
provide available information about the 
activities of the veteran's units of 
assignment while in Vietnam, or records 
of the history of the higher commands or 
bases on which the veteran was stationed 
to determine if the veteran's unit or the 
bases on which he was stationed came 
under enemy attack, and whether there 
were casualties while he was at those 
bases.

3.  The veteran's current VA clinical 
records should be associated with the 
claims file.

4.  After response is received from the 
JSRRC, the stressor information and other 
information obtained on Remand must be 
reviewed.  If any stressor is verified, a 
summary of the verified stressor(s) must 
be prepared, and the veteran must be 
afforded VA psychiatric examination.  

In the written examination report, the 
examiner should discuss review of the 
claims file, private clinical records and 
statements, VA clinical records, and the 
verified stressors, as specified by the 
RO.  The examiner should assign a 
diagnosis for each psychiatric disorder 
present.  If a diagnosis of PTSD is not 
assigned, the examiners should specify 
which criteria in DSM-IV are not met.

The examiner should answer the following 
question: Is it at least as likely as not 
(a 50 percent likelihood, or greater) or 
it is less than likely (a likelihood 
below 50 percent) that the veteran 
acquired a psychiatric disorder in 
service or as a result of service, to 
include as a result of a verified 
stressor, to include either (a) PTSD, or, 
(b) generalized anxiety disorder.  

Each examiner should discuss the facts 
and rationale which formed the basis for 
the opinion.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as 
not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

5.  After all development directed above 
has been completed, the claims for 
service connection for generalized 
anxiety disorder and PTSD should be 
reviewed.  If further development, to 
include VA examination, is required, such 
development should be conducted.

6.  After reviewing the evidence to 
assure that all development is complete 
and that the VA examination report is 
complete, the claims should be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


